Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-9 and 11-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 30, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 14, 15, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 01/28951 in view of Dyksterhouse (US 5911932, newly cited) and Chinese Patent 201745120 (machine translation provided).
	PCT ‘951 taught an impregnating apparatus and device for forming a prepreg which included a running mechanism for allowing a reinforcing fiber to run substantially vertically downward, a coating mechanism for applying a thermosetting matrix resin to the reinforcing fiber sheet to impregnate the reinforcing fiber with the matrix which included a store of coating liquid including a liquid pool and a narrowed section which was in communication with each other where the cross sectional area decreased continuously along the running direction of the fiber bundle and the narrowed section has a slit like opening having a cross sectional area smaller than the area of the top side of the liquid pool and a heating mechanism which was a noncontact (microwave) heating mechanism for the impregnated sheet disposed downstream of the outlet of the impregnation bath. The applicant is referred to page 3, lines 25-36, page 4, lines 23-31, page 5, lines 16-18, page 7, lines 4-19, page 8, lines 9-20, page 8, line 37-page 9, line 9, page 9, lines 12-29, impregnating chamber 7 and microwave heating device 9. Note that the chamber 7 included the constriction 14 within the vessel and that the angle of the constriction could vary from 10-45 degrees relative to the vertical axis. The reference additionally did NOT express that there was anything disposed between the impregnating vessel 7 and the microwave heater 9 and clearly the two mechanisms were adjacent one another in the processing line. Given that the impregnation device provided the impregnating fluid at a temperature between 10-85 degrees C (see claim 1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the microwave heater within a meter of the exit of the impregnating vessel in PCT WO 01/28951 in order to reduce heat loss (and reduce the amount of energy needed to supply the microwave heater to dry the impregnated material and render a prepreg). There is no express teaching that the temperature of the partially cured resin impregnated structure is greater than the temperature when one impregnated the fibers with the coating bath (that the heating in the microwave heater was higher to partially cure the resin than that of the resin in the bath). Additionally, while PCT ‘951 taught the use of a strand in the formation of a prepreg strand, there is no evidence that those skilled in the art would have known to feed a sheet of fibers to form a prepreg sheet where the exit of the die (which narrowed down (tapered) in cross sectional shape was slit-like to provide a prepreg as a tape and/or sheet of material. The reference to PCT ‘951 did express that (page 3, lines 18-25, page 9, lines 12-23) that the constriction of the passageway of the impregnating vessel provided for a pressure increase and turbulent flow of the resin in the vessel and given that it is this turbulent flow provided by the constriction that allowed for the reinforcing sheet to be “automatically aligned” as it passed through the gap (see the specification at paragraphs {0055] and [0056] of the substitute specification). 


Dyksterhouse taught that it was known to impregnate a fiber with a thermosetting resin in a housing containing the resin under pressure to form a prepreg where the prepreg manufactured included a prepreg in the form of a strand as well as a prepreg in the form of a sheet of prepreg (a tape). Applicant is more specifically referred to column 2, line 66-column 3, line 2. The impregnation in a container included an outlet of the container having a cross sectional shape which was slit-like to form a prepreg tape from a sheet of fibers fed into the container, see column 3,  lines 49-51, column 5, lines 40-column 6, line 8, column 7, lines 34-45, column 8, lines 51-61. Those skilled in the art would have readily understood that the system and processing employed in PCT ‘951 would have been suitable for formation of a prepreg in the form of a sheet or in the form of a strand as a function of the desired end product one wished to make and would have readily appreciated that the opening at the exit of the impregnating chamber would have tapered to a cross sectional shape which was slit-like when making a prepreg tape/sheet verses a round cross sectional shape for a single prepreg strand being manufactured and clearly in light of the teachings of Dyksterhouse would have known how to modify the resin impregnation chamber outlet as needed to attain impregnation of a sheet of fibers to produce a prepreg sheet/tape of material. The reference to PCT ‘951 nonetheless failed to expressly teach that the impregnated fibers where heated to a higher temperature via the microwave heater outside of the impregnation vessel. 
	Chinese Patent ‘120 taught that one would have microwave heated a thermosetting resin impregnated fiber structure as the same passed vertically down through vertically disposed microwave heating mechanisms wherein the microwave heating of the material to form the B-staging for the prepreg was at a temperature between 100-200 degrees C. Applicant is referred to the Figure where the impregnated fiber material 10 passed vertically down through the microwave heating mechanism 2 and also paragraphs [0007]-[0009], [0014], [0024], and the examples therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the microwave heating mechanism of Chinese Patent 201745120 when forming the prepreg in PCT WO 01/28951 as such would have been a suitable microwave heating device for manufacture of the prepreg to partially cure the resin to a B-stage to produce the same which was clearly suggested by PCT WO 01/28951 wherein those skilled in the art would have known how to modify the impregnation chamber to product a prepreg sheet of material rather than a prepreg strand (as an alternative form of the prepreg for later processing) wherein the die was provided with a slit-like opening when forming a prepreg sheet structure as expressed by Dyksterhouse.
Applicant is referred to paragraph 6 of Office action dated October 8, 2021 for a complete discussion of the dependent claims rejected herein. 
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 4 further taken with Japanese Patent 64-56741 (machine translation provided) for the same reasons as expressed in paragraph 7 of the Office action dated October 8, 2021.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
The applicant essentially argues that the prior art failed to teach feeding a sheet of fiber through the device, that the outlet of the impregnation device was slit-like, and that there was no coating section that had a “gap so that said reinforcing fiber sheet is automatically aligned”. It should be noted as addressed above that the use of a sheet of fibers in place of an individual fiber bundle which was formed into a sheet of prepreg rather than a prepreg bundle was known as an alternative form of the prepreg in light of Dyksterhouse and one skilled in the art would have known how to modify the coating section of PCT ‘951 to achieve a prepreg sheet of material (a tape for instance) where the sheet was formed by feeding a sheet of fiber into the coating section and providing a slit-shaped outlet of the coating section. None but the expected results of a sheet like tape of prepreg would result. Additionally, while no reference expressed that the narrowed section was such that it had a gap “so that said reinforcing fiber sheet is automatically aligned” it should be noted that the construction of the constriction in PCT ‘951 is identical to that of applicant’s narrowed section (other than the specific shape, which as addressed above would have been obviously slit-like) and turbulent resin flow is formed in this narrowed section (just like in applicant’s narrowed coating section). It is this increased pressure and turbulent flow that results in complete impregnation as well as the guiding of the filaments such that they are automatically aligned. Clearly, the slit-like opening at the exit of the coating section which is narrowed in PCT ‘951 provided the identified “gap” of the claim which enabled the filaments to be aligned as they passed through the coating section at the exit of the same. 
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746